People v Rodriguez (2016 NY Slip Op 01353)





People v Rodriguez


2016 NY Slip Op 01353


Decided on February 24, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 24, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2013-07597
2013-10845

[*1]The People of the State of New York, respondent,
v Edwin Rodriguez, appellant. (S.C.I. No. 1167/12)


Law Offices of Christopher J. Cassar, P.C., Huntington, NY, for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Rosalind C. Gray of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant (1) from a judgment of the County Court, Suffolk County (Kahn, J.), rendered July 10, 2012, convicting him of sexual misconduct, upon his plea of guilty, and imposing sentence, and (2), by permission, from an order of the same court dated October 22, 2013, which denied, without a hearing, his motion pursuant to CPL 440.10 to vacate the judgment of conviction.
ORDERED that the judgment and the order are affirmed.
In 2012, the defendant, a native of El Salvador who was in the United States under a protected status, was convicted, upon his plea of guilty, of sexual misconduct. In 2013, the defendant moved pursuant to CPL 440.10 to vacate the judgment of conviction on the ground that he was deprived of the effective assistance of counsel by his attorney's failure to advise him of the deportation consequences of his plea of guilty.
The defendant was not deprived of the effective assistance of counsel, as it was plain that he was aware of the deportation consequences of his plea of guilty at the plea proceeding (see People v Baldi , 54 NY2d 137, 146-147).
The defendant's remaining contentions are unpreserved for appellate review and, in any event, without merit.
BALKIN, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court